Case 9:18-ap-01058-DS   Doc 310 Filed 04/21/21 Entered 04/21/21 12:40:29   Desc
                         Main Document     Page 1 of 6
Case 9:18-ap-01058-DS   Doc 310 Filed 04/21/21 Entered 04/21/21 12:40:29   Desc
                         Main Document     Page 2 of 6
Case 9:18-ap-01058-DS   Doc 310 Filed 04/21/21 Entered 04/21/21 12:40:29   Desc
                         Main Document     Page 3 of 6
Case 9:18-ap-01058-DS   Doc 310 Filed 04/21/21 Entered 04/21/21 12:40:29   Desc
                         Main Document     Page 4 of 6
Case 9:18-ap-01058-DS   Doc 310 Filed 04/21/21 Entered 04/21/21 12:40:29   Desc
                         Main Document     Page 5 of 6
Case 9:18-ap-01058-DS   Doc 310 Filed 04/21/21 Entered 04/21/21 12:40:29   Desc
                         Main Document     Page 6 of 6
